DETAILED ACTION
This action is response to application number 17/305,687, amendment and remarks, dated on 09/27/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 pending.
Claim limitations of claims 24 and 27-28 are being interpreted under 35 U.S.C. 112(f) according to Non-Final office action.
Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot in view of new ground of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 rejected under 35 U.S.C. 103 as being unpatentable over Jian et al. (WO 2015/156973 A1) in view of Nation et al. (US. 20030117958 A1).

Claim 1, Jian discloses a method of wireless communication performed by a user equipment (UE) (UE; Fig. 2; ¶29; ¶30), the method comprising: 
detecting availability of buffer space in a memory buffer of a modem (modem; between layers of the wireless device as shown in Fig. 3) (a memory buffer of a modem; In some implementations, one or more of the buffers 312, 314, 322 and 324 may correspond to the memory 206 of the wireless device 202 in FIG. 2; ¶39) of the UE (UE; Fig. 2; ¶29; ¶30)( detecting availability of buffer space in a memory buffer; A regulation-by-backpressure scheme may now be described, utilizing uplink communications as an example. In the RM interface, when a data level in the uplink buffer 314 reaches or exceeds the HI value, a command is sent by the RM interface to stop data flow from the tethered application 310 to the data service 320. When the data level in the uplink buffer 314 falls below the LO value, the TCP data flow from the tethered application 310 resumes. In the UM interface, when the data level in the uplink buffer 324 reaches or exceeds the HI value, a command is sent by the UM interface to stop the data flow from the RM interface. When the data level of the buffer 324 falls below the LO value, the data flow from the RM interface resumes; ¶40); 
detecting that a host processor (processor; Fig. 2, el. 204) of the UE lacks credit sufficient for transmitting data from the host processor to the modem lacks credit sufficient for transmitting data from the host processor to the modem (lacks credit sufficient for transmitting data (buffer data level reaches or exceeds the HI value sending command to stop data flow; A regulation-by-backpressure scheme may now be described, utilizing uplink communications as an example. In the RM interface, when a data level in the uplink buffer 314 reaches or exceeds the HI value, a command is sent by the RM interface to stop data flow from the tethered application 310 to the data service 320. When the data level in the uplink buffer 314 falls below the LO value, the TCP data flow from the tethered application 310 resumes. In the UM interface, when the data level in the uplink buffer 324 reaches or exceeds the HI value, a command is sent by the UM interface to stop the data flow from the RM interface. When the data level of the buffer 324 falls below the LO value, the data flow from the RM interface resumes; ¶40); 
generating a data flow control (DFC) command including credit sufficient for the host processor (processor; Fig. 2, el. 204) to transmit at least a portion of the data to the modem based on an amount of the buffer space; transmitting, from the modem to the host processor, the DFC command (generating and transmitting data flow command to tether data flow; A regulation-by-backpressure scheme may now be described, utilizing uplink communications as an example. In the RM interface, when a data level in the uplink buffer 314 reaches or exceeds the HI value, a command is sent by the RM interface to stop data flow from the tethered application 310 to the data service 320. When the data level in the uplink buffer 314 falls below the LO value, the TCP data flow from the tethered application 310 resumes. In the UM interface, when the data level in the uplink buffer 324 reaches or exceeds the HI value, a command is sent by the UM interface to stop the data flow from the RM interface. When the data level of the buffer 324 falls below the LO value, the data flow from the RM interface resumes; ¶40); and 
receiving, by the modem from the host processor (processor; Fig. 2, el. 204), the at least the portion of the data in response to the transmitting the DFC command (resume the tethered TCP data flow; A regulation-by-backpressure scheme may now be described, utilizing uplink communications as an example. In the RM interface, when a data level in the uplink buffer 314 reaches or exceeds the HI value, a command is sent by the RM interface to stop data flow from the tethered application 310 to the data service 320. When the data level in the uplink buffer 314 falls below the LO value, the TCP data flow from the tethered application 310 resumes. In the UM interface, when the data level in the uplink buffer 324 reaches or exceeds the HI value, a command is sent by the UM interface to stop the data flow from the RM interface. When the data level of the buffer 324 falls below the LO value, the data flow from the RM interface resumes; ¶40).
Jian does not explicitly disclose detecting lacks credit sufficient for transmitting data. However Jian, in exemplary ¶40 discloses detecting the availability of the buffer space and detecting the data level of the buffer space (detecting lacks credit sufficient for transmitting data) to generate and transmit a data flow command to tether or stop the data flow based on the detected lack of  availability of the buffer space (detecting lacks credit sufficient for transmitting data); A regulation-by-backpressure scheme may now be described, utilizing uplink communications as an example. In the RM interface, when a data level in the uplink buffer 314 reaches or exceeds the HI value, a command is sent by the RM interface to stop data flow from the tethered application 310 to the data service 320. When the data level in the uplink buffer 314 falls below the LO value, the TCP data flow from the tethered application 310 resumes. In the UM interface, when the data level in the uplink buffer 324 reaches or exceeds the HI value, a command is sent by the UM interface to stop the data flow from the RM interface. When the data level of the buffer 324 falls below the LO value, the data flow from the RM interface resumes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to detect lacks of credit sufficient for transmitting data, as taught by Jian in order to significantly increase throughput on average (¶46; Fig. 9).
Jian does not explicitly disclose “periodically generating a data flow control (DFC) command when a periodic timer is reached, the DFC command including credit sufficient for the transmitting element (host processor) to transmit at least a portion of the data to the receiver (modem) based on an amount of the buffer space”.
Nation in the same field of endeavor, flow control between various layers of communication method and protocols (At each of such layer of a protocol stack, the element generating information may be viewed as a transmitting element and the next lower layer to which it transmits information may be viewed as a receiving element. Flow control is therefore a standard technique practiced not only between distinct computing or communicating elements of electronic network systems but also as a method practiced between various layers of communication media and protocols within a single transmitting element or receiving element; ¶9) discloses periodically generating a data flow control (DFC) command when a periodic timer is reached, the DFC command including credit sufficient for the transmitter (host processor) to transmit at least a portion of the data to the receiver (modem) based on an amount of the buffer space; transmitting, from the receiver (modem) to the transmitter (host processor), the DFC command (¶12; ¶23; Fig. 3; ¶60;  More generally, the SPI standards are exemplary of a communication system architecture wherein flow control is determined in accordance with buffer credit information and where buffer space is associated with each port of a multiported communication system of receivers and transmitters. Flow control in such architectures is generally encoded as a function of remaining available buffer space (credits). Credits are generally updated by the receiving element in response to receipt of transmitted packets from a transmitting element. The updated credit information is then forwarded from the receiving element to the transmitting element(s) in accordance with rules of the particular protocol. As noted, in accordance with the SPI standards, credit information is communicated as one of three status indicators, namely STARVING, HUNGRY or SATISFIED. More generally, credit-based flow control schemes encode the credit information in some form for information exchange between the receiving element and the transmitting element(s). In accordance with the improved flow control of the present invention, the method of FIG. 3 determines flow control status of the receive link layer with reference to the storage metric information gathered and maintained as described above with respect to FIG. 2 for all classes of storage usable by each particular port. As noted above, in the SPI specifications, a receiving element periodically transmits updated port status information to associated transmitting elements. Element 300 represents the processing to await start of a next periodic update cycle wherein the receiving link layer element transmits updated port status information to transmitting elements for each port. The updated port status information includes updated flow control information for each port. When the next periodic update cycle has been detected, elements 302 through 308 are iteratively operable to generate updated port status information (including flow control information) for each of multiple ports known to the receive link layer element. Element 302 is operable to determine the amount of dedicated buffer memory space available for the next (or first) port associated with the receive link layer relevant. Element 304 is then operable to add the presently available shared buffer memory space to the dedicated buffer memory space for the port. Element 308 then determines the present flow control status of the port based on comparison of the available buffer memory indicated by elements 302 and 304. The flow control status is thereby determined as STARVED, HUNGRY or SATISFIED in accordance with an SPI compliant embodiment of the present invention. Element 308 then determines if more ports remain to be analyzed for purposes of updating port status and flow control information. If so, processing continues by looping back to element 302 to determine port status and flow control information for a next port known to the receive link layer element. When element 308 determines that no further ports need be processed, element 310 is next operable to transmit the updated flow control information as a vector of data. The transmission is directed to corresponding transmitting elements for each port presently known to the receive link layer element; ¶61-¶62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to generate periodically a data flow control (DFC) command when a periodic timer is reached, the DFC command including credit sufficient for the transmitting element (host processor) to transmit at least a portion of the data to the receiver (modem) based on an amount of the buffer space and transmitting, from the receiving element (modem) to the transmitting element (host processor), the DFC command, as taught by Nation to modify Jian’s method and system in order to improve flow control and to provide buffer storage metrics and associated buffer management techniques to minimize wasted, unused buffer memory. (¶17).

Claims 2, 10, 18, 25, Jian in view of nation discloses wherein the data includes a transmission control protocol (TCP) acknowledgement (ACK) configured to acknowledge reception, by the host processor, of prior data transmitted to the host processor via the modem (Jian; the data includes a TCP ACK; FIG. 4 is a diagram showing a buffer having watermarks for buffer management, according to one implementation. FIG. 4 shows a buffer 414, which may be substantially the same as the RM interface UL buffer 314 previously shown in FIG. 3. The buffer 414 may include watermarks corresponding to a LO level, a HI level and a DNE level. In some implementations, ACK prioritization in the buffer may be applied according to different probabilities based on the level of data in the buffer 414. For example, if the data level in the buffer 414 is below the LO watermark, a TCP ACK packet for acknowledging successful reception of a previously received TCP DL packet may be inserted in the front of the queue for the buffer 414 with a first probability P1. For the purpose of illustration and not limitation, if P1 equals 0.1 (10%), whenever the data level in the buffer 414 is below the LO watermark, a generated ACK packet may be inserted at the front of the queue for the buffer 414 10% of the time. In this example, for the other 90% of the time the ACK packet may be inserted after any previously queued data in the buffer 414; ¶42; ¶43).

Claims 3, 11, 19, 26, Jian in view of nation discloses wherein the period timer is based on an amount of data queued at the memory buffer of the modem (Jian; generating and transmitting data flow command to tether data flow based on the amount of data queued at the buffer; A regulation-by-backpressure scheme may now be described, utilizing uplink communications as an example. In the RM interface, when a data level in the uplink buffer 314 reaches or exceeds the HI value, a command is sent by the RM interface to stop data flow from the tethered application 310 to the data service 320. When the data level in the uplink buffer 314 falls below the LO value, the TCP data flow from the tethered application 310 resumes. In the UM interface, when the data level in the uplink buffer 324 reaches or exceeds the HI value, a command is sent by the UM interface to stop the data flow from the RM interface. When the data level of the buffer 324 falls below the LO value, the data flow from the RM interface resumes; ¶40; Nation; ¶61-¶62). 

Claims 4, 12, 20, Jian in view of nation discloses wherein the data includes a first type of data and a second type of data, the method further comprising: 
prioritizing, at the host processor, transmission, from the host processor to the modem, of one of the first type of data or the second type of data over the other based on an amount of the credit included in the DFC command (Jian; prioritizing transmission of the TCP ACK; FIG. 4 is a diagram showing a buffer having watermarks for buffer management, according to one implementation. FIG. 4 shows a buffer 414, which may be substantially the same as the RM interface UL buffer 314 previously shown in FIG. 3. The buffer 414 may include watermarks corresponding to a LO level, a HI level and a DNE level. In some implementations, ACK prioritization in the buffer may be applied according to different probabilities based on the level of data in the buffer 414. For example, if the data level in the buffer 414 is below the LO watermark, a TCP ACK packet for acknowledging successful reception of a previously received TCP DL packet may be inserted in the front of the queue for the buffer 414 with a first probability P1. For the purpose of illustration and not limitation, if P1 equals 0.1 (10%), whenever the data level in the buffer 414 is below the LO watermark, a generated ACK packet may be inserted at the front of the queue for the buffer 414 10% of the time. In this example, for the other 90% of the time the ACK packet may be inserted after any previously queued data in the buffer 414; ¶42; ¶43; Nation; based on an amount of the credit included in the DCF command; ¶61-¶62). 

Claims 5, 13, 21, Jian in view of nation discloses wherein the data includes a transmission control protocol (TCP) acknowledgement (ACK) message, the method further comprising: 
prioritizing, at the host processor, transmission of the TCP ACK message from the host processor to the modem when the credit included in the DFC command is less than a threshold credit (Jian; prioritizing transmission of the TCP ACK; FIG. 4 is a diagram showing a buffer having watermarks for buffer management, according to one implementation. FIG. 4 shows a buffer 414, which may be substantially the same as the RM interface UL buffer 314 previously shown in FIG. 3. The buffer 414 may include watermarks corresponding to a LO level, a HI level and a DNE level. In some implementations, ACK prioritization in the buffer may be applied according to different probabilities based on the level of data in the buffer 414. For example, if the data level in the buffer 414 is below the LO watermark, a TCP ACK packet for acknowledging successful reception of a previously received TCP DL packet may be inserted in the front of the queue for the buffer 414 with a first probability P1. For the purpose of illustration and not limitation, if P1 equals 0.1 (10%), whenever the data level in the buffer 414 is below the LO watermark, a generated ACK packet may be inserted at the front of the queue for the buffer 414 10% of the time. In this example, for the other 90% of the time the ACK packet may be inserted after any previously queued data in the buffer 414; ¶42; ¶43; Nation; the credit included in the DFC command; ¶61-¶62).

Claims 6, 14, 22, Jian in view of nation discloses wherein the detecting the availability of the buffer space includes monitoring a drain rate of the memory buffer of the modem (Jian; inherently detecting the availability of the buffer space and data level of the buffer space includes monitoring the drain rate of the buffer; A regulation-by-backpressure scheme may now be described, utilizing uplink communications as an example. In the RM interface, when a data level in the uplink buffer 314 reaches or exceeds the HI value, a command is sent by the RM interface to stop data flow from the tethered application 310 to the data service 320. When the data level in the uplink buffer 314 falls below the LO value, the TCP data flow from the tethered application 310 resumes. In the UM interface, when the data level in the uplink buffer 324 reaches or exceeds the HI value, a command is sent by the UM interface to stop the data flow from the RM interface. When the data level of the buffer 324 falls below the LO value, the data flow from the RM interface resumes; ¶40; Nation; ¶61-¶62).

Claims 7, 15, 29, Jian in view of nation discloses wherein the DFC command is generated when the drain rate is below a threshold drain rate (Jian; generating and transmitting data flow command to tether data flow based on the detected availability of the buffer space and data level of the buffer space includes occasions when the drain rate is below a threshold drain rate; A regulation-by-backpressure scheme may now be described, utilizing uplink communications as an example. In the RM interface, when a data level in the uplink buffer 314 reaches or exceeds the HI value, a command is sent by the RM interface to stop data flow from the tethered application 310 to the data service 320. When the data level in the uplink buffer 314 falls below the LO value, the TCP data flow from the tethered application 310 resumes. In the UM interface, when the data level in the uplink buffer 324 reaches or exceeds the HI value, a command is sent by the UM interface to stop the data flow from the RM interface. When the data level of the buffer 324 falls below the LO value, the data flow from the RM interface resumes; ¶40; Nation; ¶61-¶62).

Claims 8, 16, 23, 80, Jian in view of nation discloses wherein the detecting that the host processor of the UE lacks credit sufficient for transmitting data from the host processor to the modem is based on a detection or an estimation that a round trip time (RTT) of TCP data between the host processor and a network to which the UE is connected is increasing (Jian; detecting and estimating the round trip time (RTT) increasing impacting the data level in the buffer reaching or exceeding high or DNE thresholds to stop or tether the data flow accordingly; As shown by the chart 900, where no ACK prioritization is utilized the measured UL throughput 902 has relatively high value ( exceeding 400 kbps) compared to the UL PHY rate limit 910 of nearly 600 kbps. However, because ACK packets are always queued behind of any currently queued UL data in the buffer, DL packet round trip times (R TT) are significantly increased, causing a substantial decrease in measured DL throughput 904 (receding to approximately 1000 kbps) compared to the DL PHY rate limit 920 of more than 1600 kbps; ¶61; ¶62).

Claim 9, limitation of claim 9 analyzed with respect to claim 1, the further limitation of claim 9 disclosed by Jian, a user equipment (UE) (UE; Fig. 2; ¶29; ¶30), comprising a processor (processor; Fig. 2, el. 204; ¶30) and a transceiver (Fig. 2, el. 214; ¶33). 

Claim 17, limitation of claim 17 analyzed with respect to claim 1, the further limitation of claim 17 disclosed by Jian, a non-transitory computer-readable medium (CRM) having program code recorded thereon (The wireless device 202 may include a processor 204 which controls operation of the wireless device 202. The processor 204 may also be referred to as a central processing unit (CPU). Memory 206, which may include both read-only memory (ROM) and random access memory (RAM), provides instructions and data to the processor 204. A portion of the memory 206 may also include non-volatile random access memory (NVRAM). The processor 204 typically performs logical and arithmetic operations based on program instructions stored within the memory 206. The instructions in the memory 206 may be executable to implement the methods described herein. In some implementations, the memory 206 may additionally include one or more buffers for storing queued data for transmission, as will be discussed in more detail in connection with FIGs. 3-9; ¶30).

Claim 24, limitation of claim 24 analyzed with respect to claim 1, the further limitation of claim 24 disclosed by Jian, a user equipment (UE) UE; Fig. 2; ¶29; ¶30, comprising means for detecting availability of buffer space, means for detecting that a host processor of the UE lacks credit, means for generating a data flow control (DFC) command, means for transmitting the DFC command and means for receiving the at least the portion of the data (Although a number of separate components are illustrated in FIG. 2, those of skill in the art will recognize that one or more of the components may be combined or commonly implemented. For example, the processor 204 may be used to implement not only the functionality described above with respect to the processor 204, but also to implement the functionality described above with respect to the signal detector 218 and/or the DSP 220. Further, each of the components illustrated in FIG. 2 may be implemented using a plurality of separate elements; ¶37; Nation; ¶61-¶62)

Claim 27, limitation of claim 27 analyzed with respect to claim 5, the further limitation of claim 27 disclosed by Jian, means for prioritizing, at the host processor (¶37).

Claim 28, limitation of claim 28 analyzed with respect to claim 6, the further limitation of claim 28 disclosed by Jian, means for monitoring a drain rate of the memory buffer of the modem (¶37; Nation; ¶61-¶62).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
12/08/2022